The opinion oí the court was delivered by
Swayze, J.
The most important objection lo the indictment is that the foreman of the grand jury which found it was at the time a candidate for the office of freeholder, and in his canvass had suggested (hat the members of the existing hoard, of whom the defendant was one, were not to he trusted with the management of the county government. If we draw this inference from the fact that lie stated that he stood for efficiency and economy in county government, and that the remedy was in the hands of the voters, we think it fails to justify us in quashing the indictment. The case differs from State v. McCarthy, 76 N. J. L. 295, where the proof showed partiality on the part of the sheriff in selecting the grand jury, as was possible under the law as it then stood. The present charge is in the nature of a challenge to the favor of a single grand juror, and goes no further. JSTo malice or ill-will is averred, and the present defendant was not even the rival of the foreman of the grand jury for the office he sought. *378The ease is within the rule of State v. Turner, 72 Id. 404; State v. Rickey, 10 Id. 83.
The objection to the form of the indictment is unsubstantial. It follows that approved by this court in State v. Codington, 80 N. J. L. 496; affirmed, 82 Id. 728. We do nót understand the suggestion of the brief that the question was not squarely discussed in the opinion in that case. We think it enough to aver that the defendant was an officer of the county, having been duly elected chosen freeholder by the qualified electors of the township of Blairstown, and having taken upon himself the said office without specifically averring that he took the oath of office.
The motion is denied. Let the record bo remitted for trial to the Quarter Sessions.